DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“a set of matrix servers, each matrix server in the set of matrix servers is configured to calculate and store one or more descriptive vectors associated with one or more numerical source data sets, the one or more descriptive vectors calculated from mathematical functions across different ranges of the associated one or more numerical source data sets, each matrix server stores the one or more descriptive vectors in a hierarchy that covers different ranges of the associated numerical data sets; 
wherein upon a particular matrix server, in the set of matrix servers, receiving a request from a client device for calculating a function result on a range of values in a numerical source data set, the particular matrix server utilizing the stored one or more descriptive vectors to calculate a function result and returning the function result to the client device.”
Borje et al. (US 2019/0164096 A1) presents an disclosure which generally relates to machines configured for learning to predict numerical outcomes in a matrix-defined problem space, including computerized variants of such special-purpose 
Pilaszy et al. (US 2012/0030159 A1) presents an invention, which relates generally to the field of personalized content provision through the application of a recommender system. In particular, the invention provides effective and robust algorithms to be implemented as engines of recommender systems in various peculiar fields.
That is, the combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) a set of matrix servers 2) calculating and storing descriptive vectors 3) numerical source data sets 4) calculating mathematical function across different ranges 5) storing descriptive vectors 6) receiving requests from client devices 7) calculating a function result on a range of values in a numerical source data set 8) returning the function result to the client. 
The Examiner agrees with the Applicant’s arguments that cited art does not teach or suggest the features of Claim 1, which contain a matrix server, requiring a request from a client device for a calculating a function result on a range of values in numerical source data set, the particular matrix server utilizing the stored one or more descriptive vectors to calculate a function result and returning the function result to the 
Claim(s) 2-10 depend on Independent Claim 1 and are allowable based on the same reasoning as mentioned above. 
	Independent Claim(s) 11 is similar in to Claim 1 and is allowed based on the same reasoning as mentioned above.  
	Claim(s) 12-20 depend on Claim 11 and are allowable based on the same reasoning as mentioned above. 
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims. 
Lastly, as evidenced by the prosecution history (see 12/28/2020 Applicant Arguments/Remarks, 06/26/2020 Non-Final Rejection) the Applicant Argument/Remarks, in respect to Claims(s) 1-20 were deemed persuasive and the 35 U.S.C 103 Rejection(s) of the above-mentioned claims is hereby withdrawn.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3. 	Claim(s) 1-20 is/are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Minicucci et al. 					(US 2016/0098742 A1)
The present invention relates to the field of personalized consumer marketing and more specifically a geo-fencing marketing system and method for the acquisition of personal data via location specific data entry and associated non-transitory computer-readable storage media having computer-executable instructions embodied thereon situated within a business environment to secure customer data for use in SMS/text location specific marketing campaigns and to permit automation of personalized marketing, benefits and incentives to customers as a function of specific customer preference data, historical activities and variable factor matrix determinations. The system and method further provide auto-feedback updating to modify the variable factor matrix and data/status updates of the market campaign based on business designated triggers.
SWILDENS et al. 					(US 2020/0014772 A1) 
The present invention relates generally to providing services for use by a customer, and in particular, to efficiently performing complex mathematical calculations in a distributed system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457